DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-3, 9, 11-13, 15, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma (6,456,380) in view of Belyaev et al. (SU 762575 A1) (The following remarks are made with respect to the English translation, issued herewith).
Regarding claim 1, Naganuma disclose an optical pulse measuring method, measuring an optical pulse generated from a pulsed light source (femtosecond pulsed semiconductor lasers; see column 1, lines 12-25; and column 19, lines 14-31; and figure 3), including:
(at item 202; see figure 3; and column 17, lines 49-61) and then recombining them (at item 211; supra) ... , so as to generate ... autocorrelation with the split optical pulses (see column 17, lines 61-67);
... ; and
using the ... signal to calculate the characteristics of the optical pulse (column 17, lines 61-67).

Naganuma does not disclose 
An optical pulse measuring method, measuring an optical pulse generated from a pulsed light source, including:
splitting the optical pulse and then focusing them at a measuring point, so as to generate gas plasma and autocorrelation with the split optical pulses;
receiving sound from the gas plasma and generate a plasma sound signal; and
using the plasma sound signal to calculate the characteristics of the optical pulse.

Belyaev et al. disclose measuring characteristics of an optical pulse by focusing it to the point of generating plasma breakdown of the air and measuring the characteristics of the resulting acoustic signals (see page 2, columns 1-2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Naganuma to include splitting the optical pulse and then focusing them at a measuring point, so as to generate gas plasma and autocorrelation with the split optical pulses; receiving sound from the gas plasma and generate a plasma sound signal; and using the plasma sound signal to calculate the characteristics of the optical pulse, similarly to the invention of Belyaev et al., in order to improve the accuracy of measurements of such pulse characteristics, as suggested by Belyaev et al. (see page 2, column 1.).
(see column 17, lines 61-67 of Naganuma); and
the step of calculating the characteristics of the optical pulse according to the plasma sound signal includes:
calculating the characteristics of the optical pulse according to the measurement plot (see column 17, lines 61-67 of Naganuma).

Regarding claim 3, this combination of references does not teach the measuring method of claim 2, wherein the step of calculating the characteristics of the optical pulse according to the measurement plot includes:
fitting the measurement plot with a fitting curve; and
calculating the characteristics of the optical pulse with the fitting curve.

Examiner takes official notice that it is well known and common knowledge to analyze data by fitting it with a curve and then analyzing the resulting fitting function.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to include fitting the measurement plot with a fitting curve; and calculating the characteristics of the optical pulse with the fitting curve, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 9, see the foregoing rejection of claim 3.


Regarding claim 12, see the foregoing rejection of claim 2.
Regarding claim 13, see the foregoing rejection of claim 3.
Regarding claim 15, see the foregoing rejection of claim 3.

Regarding claim 19, this combination of references further teaches the measuring device of claim 11 wherein the optical module includes:
first splitter (202 of Naganuma);
first reflector (208 of Naganuma);
second reflector (210 of Naganuma), wherein the first splitter splits the optical pulse to the first reflector and the second reflector;
second splitter (211 of Naganuma) which merges the optical pulses reflected from the first reflector and the second reflector; and
a focusing unit focusing the optical pulse from the second beam splitter on the measurement point and generating gas plasma on the measurement point (the follows from the modification in view of Belyaev et al.).

Regarding claim 21, this combination of references does not teach the measuring device of claim 11 also includes:
a soundproofing enclosure which provides a soundproofing space;
at least the measurement point and the sound receiver is within the soundproofing space.

Examiner takes official notice that it is well known and common knowledge to enclose acoustic experiments in a soundproof space, in order to control background noise.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.


Allowable Subject Matter
Claims 4-8, 10, 14, 16-18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "the fitting curve includes: α[fL(t) x fR(t)], where α ... corresponds to the amplitude of the measurement plot; 
wherein                 
                    
                        
                            f
                        
                        
                            L
                        
                    
                    
                        
                            t
                        
                    
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                            -
                                            1
                                            ,
                                             
                                             
                                            t
                                            <
                                            (
                                            a
                                            -
                                            
                                                
                                                    k
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            1
                                            ,
                                             
                                             
                                            t
                                            ≥
                                            (
                                            a
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                        
                                    
                                
                            
                            ,
                             
                            
                                
                                    k
                                
                                
                                    1
                                
                            
                             
                            i
                            s
                             
                            c
                            o
                            n
                            s
                            t
                            a
                            n
                            t
                        
                    
                
            
wherein                 
                    
                        
                            f
                        
                        
                            R
                        
                    
                    
                        
                            t
                        
                    
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                            -
                                            1
                                            ,
                                             
                                             
                                            t
                                            <
                                            (
                                            b
                                            -
                                            
                                                
                                                    k
                                                
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            1
                                            ,
                                             
                                             
                                            t
                                            ≥
                                            (
                                            b
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                    
                                
                            
                            ,
                             
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                             
                            i
                            s
                             
                            c
                            o
                            n
                            s
                            t
                            a
                            n
                            t
                        
                    
                
            , and the correspondent of the sound signal of the gas plasma ... is between (a - k1) and (b + k2)", in combination with the remaining claim elements as set forth in claim 4, and claims 5-8 depending therefrom.

The prior art does not disclose or suggest, "wherein there is dispersion when the optical pulses are at the detection point, the step of calculating the characteristics of the optical pulse according to the measurement plot further includes: using a dispersion calibrating value and the measurement plot to 

The prior art does not disclose or suggest, "wherein the fitting curve includes α[fL(t) x fR(t)], where α ... corresponds to the amplitude of the measurement plot;
wherein                 
                    
                        
                            f
                        
                        
                            L
                        
                    
                    
                        
                            t
                        
                    
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                            -
                                            1
                                            ,
                                             
                                             
                                            t
                                            <
                                            (
                                            a
                                            -
                                            
                                                
                                                    k
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            1
                                            ,
                                             
                                             
                                            t
                                            ≥
                                            (
                                            a
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                        
                                    
                                
                            
                            ,
                             
                            
                                
                                    k
                                
                                
                                    1
                                
                            
                             
                            i
                            s
                             
                            c
                            o
                            n
                            s
                            t
                            a
                            n
                            t
                        
                    
                
            
wherein                 
                    
                        
                            f
                        
                        
                            R
                        
                    
                    
                        
                            t
                        
                    
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                            -
                                            1
                                            ,
                                             
                                             
                                            t
                                            <
                                            (
                                            b
                                            -
                                            
                                                
                                                    k
                                                
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            1
                                            ,
                                             
                                             
                                            t
                                            ≥
                                            (
                                            b
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                    
                                
                            
                            ,
                             
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                             
                            i
                            s
                             
                            c
                            o
                            n
                            s
                            t
                            a
                            n
                            t
                        
                    
                
            , and the correspondent of the sound signal of the gas plasma ... is between (a - k1) and (b + k2)", in combination with the remaining claim elements as set forth in claim 14, and claims 16-18 depending therefrom.

The prior art does not disclose or suggest, "wherein ... the focusing unit is an off-axis parabolic mirror...", in combination with the remaining claim elements as set forth in claim 20.












Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852